                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI

LINDA LEPPER                      )
8416 James A. Reed Road           )
Raytown, Missouri 64138           )
                                  )                    Case No.:
                      Plaintiff,  )                    ______________________
                                  )
       v.                         )
                                  )
MIDWEST DIVISION – RBH, LLC d/b/a )
BELTON REGIONAL MEDICAL CENTER )
10753 S. 71 Highway               )
Belton, Missouri 64012            )
                                  )
       Serve Person in Charge:    )
       10753 S. 71 Highway        )
       Belton, Missouri 64012     )
                                  )
              and                 )
                                  )
MIDWEST DIVISION, INC. d/b/a      )
BELTON REGIONAL MEDICAL CENTER )
One Park Plaza                    )
Nashville, Tennessee 37203        )
                                  )
       Serve Registered Agent:    )
       Midwest Division, Inc.     )
       120 S. Central Avenue      )
       Clayton, Missouri 63105,   )
                                  )
                      Defendants. )

                                      COMPLAINT

       COMES NOW plaintiff, Linda Lepper (“Lepper”), by and through her attorneys, and

states the following in support of her claims against defendants, Midwest Division – RBH,

LLC d/b/a Belton Regional Medical Center (“Midwest RBH”) and Midwest Division, Inc.

d/b/a Belton Regional Medical Center (“Midwest”) (collective “Defendants”).




{00458905. 1}                                  1
      Case 4:20-cv-00860-HFS Document 1 Filed 10/26/20 Page 1 of 6
                             NATURE OF LEPPER’S CLAIMS

          1.    This Complaint states claims against all Defendants for unlawful

discrimination under Title VII, 42 U.S.C. §2000e, et seq., the Age Discrimination in

Employment Act, 29 U.S.C. § 621, et seq., as amended, and the Equal Pay Act 29 U.S.C. §

206(d).

          2.    Lepper seeks compensatory and punitive damages against all Defendants.

                         PARTIES, JURISDICTION AND VENUE

          3.    Lepper is a 75 year old female.

          4.    Lepper is a resident of the State of Missouri.

          5.    Midwest RBH is a limited liability company doing business in, or was doing

business in, the State of Missouri during the relevant time period as Belton Regional Medical

Center.

          6.    Midwest is a corporation doing business in, or was doing business in, the State

of Missouri during the relevant time period as Belton Regional Medical Center.

          7.    With respect to the events and omissions alleged herein, Midwest RBH and

Midwest, were either joint employers or joint potential employers of Lepper and are,

therefore, liable for the discrimination she suffered.

          8.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1331 as all claims

alleged herein arise under federal law and contain substantial federal questions. Specifically,

they arise under Title VII, 42 U.S.C. §2000e, et seq., the Age Discrimination in Employment

Act, 29 U.S.C. § 621, et seq., as amended, and the Equal Pay Act 29 U.S.C. § 206(d).

          9.    Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2-3) because a

substantial part of the events or omissions giving rise to the claims alleged herein occurred




{00458905. 1}                                     2
      Case 4:20-cv-00860-HFS Document 1 Filed 10/26/20 Page 2 of 6
within this judicial district, and because the Defendants are subject to personal jurisdiction

with respect to the claims alleged herein.

       10.      Lepper has exhausted all administrative requirements and the claims alleged

herein are properly before this Court.

       11.      Lepper timely filed charges of discrimination against the Defendants had

received notices of right to sue from the Equal Employment Opportunity Commission

(“EEOC”).

       12.      The EEOC mailed Lepper the notices of right to sue on October 8, 2020.

Lepper’s Complaint has been filed within ninety (90) days of Lepper’s receipt of those

notices, as such Lepper’s action is timely.

                                              FACTS

       13.      Lepper has been employed by Defendants and their predecessors since 1981.

       14.      Lepper last worked as the “Unit Secretary” of the Oncology Department of

Belton Regional Medical Center (“BRMC”).

       15.      In January 2018, Lepper was informed that she was going to receive training

to work as a Registrar in the Oncology Department of BRMC.

       16.      Lepper began her training to work in this position in the Fall of 2018.

       17.      Lepper was never advised by the Defendants that they were considering

terminating her position.

       18.      Lepper did not receive the level of training that she expected to receive.

       19.      Lepper was not informed of any plans for any change regarding her

employment.




{00458905. 1}                                     3
      Case 4:20-cv-00860-HFS Document 1 Filed 10/26/20 Page 3 of 6
       20.      On or about January 22, 2019, Lepper was asked to attend a meeting with

Patrick Avila (“Avila”), the Chief Operating Officer of BRMC and Jessica Sulzen

(“Sulzen”), the Vice President of Human Resources of BRMC.

       21.      During the meeting, Avila advised Lepper that the position Lepper was told

she was going to be filled would be filled by another individual.

       22.      Avila told Lepper that this decision had nothing to do with her job

performance.

       23.      On or about January 22, 2019, Lepper received correspondence from Jessica

Sulzen, Vice President of Human Resources of BRMC informing Lepper that her clerical

position within the Oncology Department at BRMC was being eliminated and that Lepper’s

employment with BRMC would terminate effective February 28, 2019.

       24.      Lepper had all of the qualifications and experience necessary for the position

as Registrar in the Oncology Department of BRMC.

       25.      Defendants chose to fill that position with a younger, less qualified employee.

                COMPLAINT UNDER THE ADEA – Age Discrimination

       26.      Lepper hereby incorporates paragraphs 1 through 25 of this Complaint as if

fully alleged herein.

       27.      During the course of Lepper’s employment, Defendants’ employees and/or

representatives, while acting in the scope and course of their employment, engaged in a

pattern and practice of intentional discrimination against Lepper based upon her age.

       28.      This included but was not limited to preferential treatment of similarly

situated younger employees as compared to Lepper’s treatment.




{00458905. 1}                                    4
      Case 4:20-cv-00860-HFS Document 1 Filed 10/26/20 Page 4 of 6
       29.      This included but was not limited to the termination of Lepper’s employment

and the filing of the position of Registrar in the Oncology Department of BRMC with a

younger, less qualified individual.

       30.      Upon information and belief, the Defendants have treated younger employees

in a manner different than how Lepper was treated when she did not receive the position of

Registrar in the Oncology Department of BRMC and her employment was terminated.

       31.      Defendants by and through their agents, representatives and employees,

engaged in these discriminatory practices maliciously, willfully, recklessly, and/or with a

conscious disregard for Lepper’s federally protected rights.

       32.      As a direct and proximate cause of the actions and conduct set forth herein,

Lepper suffered and will continue to suffer damages, emotional distress, inconvenience, and

loss of enjoyment of life.

       WHEREFORE, Lepper respectfully requests this Court find Defendants liable for the

misconduct alleged in this Complaint, and to enter judgment ordering Defendants to pay

compensatory and punitive damages reasonable attorney’s fees, reasonable costs expended,

and any other remedy the Court determines is appropriate., and any other remedy the Court

determines is appropriate.

       JURY TRIAL DEMANDED.

                             DESIGNATION OF PLACE OF TRIAL

       Plaintiff hereby designates Kansas City, Missouri, as the place of trial of this action.




{00458905. 1}                                    5
      Case 4:20-cv-00860-HFS Document 1 Filed 10/26/20 Page 5 of 6
                                            Respectfully Submitted,
                                            VAN OSDOL, PC
                                      By:     /s/ Anthony L. Gosserand
                                            Anthony L. Gosserand         MO # 38844
                                            1000 Walnut, Suite 1500
                                            Kansas City, MO 64106
                                            Telephone:    (816) 421-0644
                                            Facsimile:    (816) 421-0758
                                            tgosserand@VanOsdolKC.com

                                            ATTORNEYS FOR PLAINTIFF
                                            LINDA LEPPER




{00458905. 1}                         6
      Case 4:20-cv-00860-HFS Document 1 Filed 10/26/20 Page 6 of 6
